Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 01/29/2021, and in light of Applicant’s amendment have been fully considered but are moot in view of new rejection (see infra). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to ww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding Claims 1-12, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims 1, 2&3, 3, 5, 6 and 7&8 of copending U.S. Application No. 16/528,670.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-3, 8 and 10-11 of the instant application are broader recitations of claims 1, 2&3, 3, 5, 6 and 7&8 of copending U.S. Application No. 16/528,670. 

Regarding Claims 1- 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2&3, 3, 5, and 6 of copending U.S. Application No. 16/528,670, in view of Takama et al. (US 20160170167 A1, hereinafter “Takama”).
 
Regarding claim 1, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claim 1 of copending U.S. Application No. 16/528,670 (see table below), except the first lens is independent of the assembling of other optical elements disposed in the lens barrel so that can be replaced without taking out the optical elements in the lens barrel.
However, Takama discloses the first lens is independent of the assembling of other optical elements disposed in the lens barrel so that can be replaced without taking out the optical elements in the lens barrel (as illustrated in the annotated Fig. 2 below [0034]: first lenses 30 are housed in the barrel 3, while the second lenses 40 are arranged in the cap 4 that is fixedly threaded to the barrel 3 (Examiner point out that since the cap 4 including the lenses 40 can be separately removed from the barrel 3 it is therefore possible to be replaced)). 
    PNG
    media_image1.png
    461
    605
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first lens is independent of the assembling of other optical elements disposed in the lens barrel so that can be replaced without taking out the optical elements in the lens barrel as taught by Takama into 16/528,670 image device. The suggestion/ motivation for doing so would be to reduce the size or the lens holder (Takama: [0009]); and to allow ease to repair or cost to repair.


Instant Application Claim

Application # 16/528,670,  claim
; .
1. A lens module, comprising: a lens barrel;  5a first lens arranged at an object side of the lens barrel; and a fixing part for pressing the first lens against the lens barrel from an object side of the first lens, wherein the fixing part comprises: a top wall for pressing the first lens; and  10a side wall extending from the top wall while being bent towards an image side, the side well being fixedly connected to the lens barrel, wherein the top wall is in contact with the first lens, 


Regarding claim 2, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 2&3 of copending U.S. Application No. 16/528,670, in addition Takama discloses a supporting portion surrounding the matching portion (as illustrated in the annotated Fig. 2 above) and directly facing the image side surface (as illustrated in the annotated Fig. 2 above); and there is no direct or indirect force between the supporting portion and the image side surface (as illustrated in the annotated Fig. 2 below).

Claims 3 and 10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of respectively claims 3, and 6 of copending Application No. 16/528,670, in view of Takama (see Table below).


Instant Application Claim

Application # 16/528,670,  claim
3.(Original) The lens module according to claim 2, wherein the supporting portion is spaced apart from the image side surface.taking out the optical elements in the lens barrel.
3. The lens module according to claim 2, wherein the first lens comprises an incident surface close to the object side, the incident surface comprises a incident portion located at a central location, a matching portion surrounding the incident portion and attached to the oblique surface, and a supporting portion surrounding the matching portion and directly facing the image side surface, 25the image side surface is spaced apart from the supporting portion, and the glue extends into a spacing between the image side surface and the supporting portion.
10.(Original) The lens module according to claim 8, wherein the side wall is fixedly connected to the lens barrel by means of a thermosetting glue.
6. The lens module according to claim 5, wherein the first barrel wall is fixedly connected to the fixing part by means of a thermosetting glue.


Regarding claim 5, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 2&3 of copending U.S. Application No. 16/528,670, in addition Takama discloses the first lens comprises an incident surface close to an object side, the incident surface comprising an incident as illustrated in the annotated Fig. 2 above), a matching portion surrounding the incident portion and directly facing the oblique surface (as illustrated in the annotated Fig. 2 above), and a supporting portion surrounding the matching portion and attached to the image side surface without any medium (as illustrated in the annotated Fig. 2 above).

Regarding claim 6, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 2&3 of copending U.S. Application No. 16/528,670, in addition Takama discloses wherein the matching portion is spaced apart from the oblique surface (as illustrated in the annotated Fig. 2 above).

Regarding claim 7, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 2&3 of copending U.S. Application No. 16/528,670, in addition Takama discloses wherein the matching portion is parallel to the oblique surface (as illustrated in the annotated Fig. 2 below). 
 
Regarding claim 8, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 2&3 of copending U.S. Application No. 16/528,670, in addition Takama discloses wherein the side wall is fixedly connected to the lens barrel by means of threads (Fig. 2, [0027]: The front end of the barrel 3 is inserted into the portion of the cap 4 on which the thread 43 is formed until the thread 32 on the barrel 3 abuts the thread 43. Then, as the barrel 3 is rotated about the center axis, the thread 32 and the thread 43 are engaged each other so that the front end of the barrel 3 is screwed into the cap 4 and the cap 4 is fixed to the barrel 3). 

Regarding claim 9, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 2&3 of copending U.S. Application No. 16/528,670, in addition Takama discloses wherein the side wall is fixedly connected to the lens barrel by means of threads (Fig. 2, [0027]: The front end of the barrel 3 is inserted into the portion of the cap 4 on which the thread 43 is formed until the thread 32 on the barrel 3 abuts the thread 43. Then, as the barrel 3 is rotated about the center axis, the thread 32 and the thread 43 are engaged each other so that the front end of the barrel 3 is screwed into the cap 4 and the cap 4 is fixed to the barrel 3).

Regarding Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims 7&8 of copending U.S. Application No. 16/528,670, in view of Takama et al. (US 20160170167 A1, hereinafter “Takama”) and further in view of Nishimoto et al. (US 2013/0076971 A1, hereinafter “Nishimoto”).

Regarding claim 4, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claim 3 of copending U.S. 16/528,670, inview of  Takama, except wherein the image side surface is parallel to the supporting portion 
However, Nishimoto discloses wherein the image side surface is parallel to the supporting portion (as illustrated below Fig. 1: a structure of a first lens 110 in contact with a lens holder 16 on an object side is designed with an outer edge portion of an image-side flange surface parallel to object side of the holder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the supporting portion is spaced apart from the image side surface as taught by Nishimoto into The 16/528,670 and Takada combination. The suggestion/ motivation for doing so would be to enhance a further secure the lens within the holder.

Regarding Claims 11 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims 7&8 of copending U.S. Application No. 16/528,670, in view of Takama et al. (US 20160170167 A1, hereinafter “Takama”) and further in view of Komiyama et al. (US 2018/0088297 A1, hereinafter “Komiyama”).

Regarding claim 11, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 7&8  of copending U.S. Application No. 16/528,670, except the groove is formed at the object side of the lens barrel and at an image side of the first lens.
Komiyama discloses the groove is formed at the object side of the lens barrel and at an image side of the first lens (as illustrated by Fig. 1, [0051]: an O-ring 5 is placed on a ring-shaped groove part 34 formed on an object side face of the lens barrel 3, the first lens 21 is placed on the O-ring 5 and a periphery of the first lens 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove is formed at the object side of the lens barrel and at an image side of the first lens as taught by Komiyama into The 16/528,670 and Takada combination. The suggestion/ motivation for doing so would be to secure the first lens (Komiyama: [0051]).

Regarding claim 12, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 7&8  of copending U.S. Application No. 16/528,670, except the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens, the groove is formed at the object side of the lens barrel and at an image side of the first lens.
However, Komiyama discloses wherein a seal ring is provided between the lens barrel and the first lens, the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens (as illustrated by Fig. 1, [0051]: an O-ring 5 is placed on a ring-shaped groove part 34 formed on an object side face of the lens barrel 3, the first lens 21 is placed on the O-ring 5 and a periphery of the first lens 21).
before the effective filing date of the claimed invention to incorporate wherein a seal ring is provided between the lens barrel and the first lens, the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens as taught by Komiyama into The 16/528,670 and Takada combination. The suggestion/ motivation for doing so would be to secure the first lens (Komiyama: [0051]).

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takama et al. (US 20160170167 A1, hereinafter “Takama”).

Regarding claim 1, Takama teaches a lens module, comprising: 
a lens barrel (as illustrated in the annotated Fig. 2 below barrel 3); 
a first lens arranged at an object side of the lens barrel (as illustrated in the annotated Fig. 2 below second lenses 40); 
and a fixing part for pressing the first lens against the lens barrel from an object side of the first lens (as illustrated in the annotated Fig. 2 below a cap 4 see [0026]), wherein the fixing part comprises: 
a top wall for pressing the first lens (as illustrated in the annotated Fig. 2 and [0030]: a claw portion 41); 
and a side wall extending from an outer rim of the top wall towards an image side and fixedly connected to the lens barrel (as illustrated in the annotated Fig. 2, [0026] The cap 4 is formed in a cylindrical shape and threaded to the barrel 3 by thread 43), wherein the first lens abuts against the top wall and is spaced apart from the side wall (as illustrated in the annotated Fig. 2, the second lenses 40 abut the claw portion 41 and spaced apart from inside wall of the cap 4); 

    PNG
    media_image1.png
    461
    605
    media_image1.png
    Greyscale

the first lens is independent of the assembling of other optical elements disposed in the lens barrel so that can be replaced without taking out the optical elements in the lens barrel (as illustrated in the annotated Fig. 2 [0034]: first lenses 30 are housed in the barrel 3, while the second lenses 40 are arranged in the cap 4 that is fixedly threaded to the barrel 3 (Examiner point out that since the cap 4 including the lenses 40 can be separately removed from the barrel 3 it is therefore possible to be replaced)).

Regarding claim 2, Takada teaches the lens module according to claim 1, in addition Takada discloses wherein the top wall comprises an object side surface (as illustrated in the annotated Fig. 2 the cap 4 and the claw portion 41), an image side surface opposite to the object side surface (as illustrated in the annotated Fig. 2 below), and a connecting surface connecting the object side surface with the image side surface, the connecting surface comprises an oblique as illustrated in the annotated Fig. 2 below), the first lens comprises an incident surface close to an object side, the incident surface comprising an incident portion located at a central position (as illustrated in the annotated Fig. 2 above), a matching portion surrounding the incident portion and attached to the oblique surface, and a supporting portion surrounding the matching portion (as illustrated in the annotated Fig. 2 above) and directly facing the image side surface (as illustrated in the annotated Fig. 2 above); and there is no direct or indirect force between the supporting portion and the image side surface (as illustrated in the annotated Fig. 2 above).

    PNG
    media_image1.png
    461
    605
    media_image1.png
    Greyscale

Regarding claim 5, Takama teaches the lens module according to claim 1, in addition Takama discloses wherein the top wall comprises an object side surface (as illustrated in the annotated Fig. 2 below), an image side surface opposite to the object side surface (as illustrated in the annotated Fig. 2 above), and a connecting surface connecting the object side surface with the image side surface, the connecting surface as illustrated in the annotated Fig. 2 above),
 the first lens comprises an incident surface close to an object side, the incident surface comprising an incident portion located at a central position (as illustrated in the annotated Fig. 2 above),
a matching portion surrounding the incident portion and directly facing the oblique surface (as illustrated in the annotated Fig. 2 above), and a supporting portion surrounding the matching portion and attached to the image side surface without any medium (as illustrated in the annotated Fig. 2 above).

Regarding claim 6, Takama teaches the lens module according to claim 5, in addition Takama discloses wherein the matching portion is spaced apart from the oblique surface (as illustrated in the annotated Fig. 2 below). 

Regarding claim 7, Takama teaches the lens module according to claim 6, in addition Takama discloses wherein the matching portion is parallel to the oblique surface (as illustrated in the annotated Fig. 2 below). 

    PNG
    media_image2.png
    461
    605
    media_image2.png
    Greyscale
 
Regarding claim 8, Takama teaches the lens module according to claim 2, in addition Takama discloses wherein the side wall is fixedly connected to the lens barrel by means of threads (Fig. 2, [0027]: The front end of the barrel 3 is inserted into the portion of the cap 4 on which the thread 43 is formed until the thread 32 on the barrel 3 abuts the thread 43. Then, as the barrel 3 is rotated about the center axis, the thread 32 and the thread 43 are engaged each other so that the front end of the barrel 3 is screwed into the cap 4 and the cap 4 is fixed to the barrel 3). 

Regarding claim 9, Takama teaches the lens module according to claim 5, in addition Takama discloses wherein the side wall is fixedly connected to the lens barrel by means of threads (Fig. 2, [0027]: The front end of the barrel 3 is inserted into the portion of the cap 4 on which the thread 43 is formed until the thread 32 on the barrel 3 abuts the thread 43. Then, as the barrel 3 is rotated about the center axis, the thread 32 and the thread 43 are engaged each other so that the front end of the barrel 3 is screwed into the cap 4 and the cap 4 is fixed to the barrel 3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takama et al. (US 20160170167 A1, hereinafter “Takama”), in view of Nishimoto et al. (US 2013/0076971 A1, hereinafter “Nishimoto”).

Regarding claim 3, Takama teaches the lens module according to claim 2, except wherein the supporting portion is spaced apart from the image side surface. 
However, Nishimoto discloses wherein the supporting portion is spaced apart from the image side surface (as illustrated below Fig. 1: a structure of a first lens 110 in contact with a lens holder 16 on an object side is designed with an outer edge portion of an image-side flange surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the supporting portion is spaced apart from the image side surface as taught by Nishimoto into Takama’s lens tube. The suggestion/ motivation for doing so would be to enhance a further secure the lens within the holder.

Regarding claim 4, the Takama and Nishimoto combination teaches the lens module according to claim 3, in addition Nishimoto discloses wherein the image side surface is parallel to the supporting portion (as illustrated by Fig. 1). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takama et al. (US 20160170167 A1, hereinafter “Takama”), in view of Park et al. (US 2015/0205186 A1, hereinafter “Park”).

Regarding claim 10, Takama teaches the lens module according to claim 8, except wherein the side wall is fixedly connected to the lens barrel by means of a thermosetting glue. 
However, Park discloses wherein the side wall is fixedly connected to the lens barrel by means of a thermosetting glue (Fig. 8, [0044]: A periphery of the lens barrel (110) and an inner lateral surface of the retainer (130) may be formed with mutually opposite screw threads to allow screw connection, and may be coupled in a screw-less connection by coating adhesive agent thereon.).
before the effective filing date of the claimed invention to incorporate wherein the side wall is fixedly connected to the lens barrel by means of a thermosetting glue as taught by Park into Takama’s lens tube. The suggestion/ motivation for doing so would be to enhance a further secured coupling (Park: [0044]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takama et al. (US 20160170167 A1, hereinafter “Takama”), in view of Komiyama et al. (US 2018/0088297 A1, hereinafter “Komiyama”).

Regarding claim 11, Takama teaches the lens module according to claim 2, in addition Takama discloses a seal ring is provided between the lens barrel and the first lens (Fig. 2, [0032]: When the barrel 3 is inserted in the small-diameter cylindrical portion 21 of the holder 2 and the cap 4, the O-ring 5 is held between the front end of the small-diameter cylindrical portion 21 of the holder 2 and the rear end of the cap 4.). 
Takama does not teach wherein the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens, the groove is formed at the object side of the lens barrel and at an image side of the first lens.
However, Komiyama discloses wherein a seal ring is provided between the lens barrel and the first lens, the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens, the groove is formed at the object side of the lens barrel and at an image side of the first lens  (as illustrated by Fig. 1, [0051]: an O-ring 5 is placed on a ring-shaped groove part 34 formed on an object side face of the lens barrel 3, the first lens 21 is placed on the O-ring 5 and a periphery of the first lens 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a seal ring is provided between the lens barrel and the first lens, the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens, the groove is formed at the object side of the lens barrel and at an image side of the first lens as taught by Komiyama into Takama’s lens tube. The suggestion/ motivation for doing so would be to secure the first lens (Komiyama: [0051]).

Regarding claim 12, Takama teaches the lens module according to claim 5, in addition Takama discloses wherein a seal ring is provided between the lens barrel and the first lens (Fig. 2, [0032]: When the barrel 3 is inserted in the small-diameter cylindrical portion 21 of the holder 2 and the cap 4, the O-ring 5 is held between the front end of the small-diameter cylindrical portion 21 of the holder 2 and the rear end of the cap 4.).
Takama does not teach the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens, the groove is formed at the object side of the lens barrel and at an image side of the first lens.
Komiyama discloses wherein a seal ring is provided between the lens barrel and the first lens, the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens (as illustrated by Fig. 1, [0051]: an O-ring 5 is placed on a ring-shaped groove part 34 formed on an object side face of the lens barrel 3, the first lens 21 is placed on the O-ring 5 and a periphery of the first lens 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a seal ring is provided between the lens barrel and the first lens, the lens barrel is provided with a groove, and the seal ring is received in the groove, the groove is formed at the object side of the lens barrel and at an image side of the first lens as taught by Komiyama into Takama’s lens tube. The suggestion/ motivation for doing so would be to secure the first lens (Komiyama: [0051]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697